Title: To Thomas Jefferson from James Jackson, Abraham Baldwin, and Peter Early, 4 March 1803
From: Jackson, James; Baldwin, Abraham; and Early, Peter
To: Jefferson, Thomas


          
            Sir,
            Washington, March 4h, 1803.
          
          The Act disposing of the lands of the United States South of Tenessee, having required the appointment of two Commissioners, besides the land register for each of the districts, of Adams and Washington; and Georgia being as much interested in their duties, as any State—We take the liberty to state, that we hope it will be deemed proper to take one Commissioner of each board, from the Citizens of Georgia; and therefore recommend as proper Characters, William H Crawford, and James McNeil esquires, to fill those stations, and perhaps as much (if not better) acquainted with the state of lands there, as any others which could be selected.
          We are Sir, with the highest respect, & consideration
          
            Jas Jackson
            Abr Baldwin
            Peter Early
          
        